         Case 1:16-cv-01723-AJN Document 90 Filed 04/27/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                         4/27/2021
  Modesta R. Sabeniano,

                        Plaintiff,
                                                                   16-cv-1723 (AJN)
                 –v–
                                                                        ORDER
  Citibank, N.A., New York, et al.,

                        Defendants.




ALISON J. NATHAN, District Judge:

       On April 27, 2021, the Court received the attached email, along with its corresponding

attachments, from a non-party. This case is closed. The Court will take no action with respect to

the communication.

       SO ORDERED.
Dated: April 27, 2021
       New York, New York
                                            __________________________________
                                                    ALISON J. NATHAN
                                                  United States District Judge
4/27/2021                Case 1:16-cv-01723-AJN Document       90 Chambers
                                                Mail - Nathan NYSD Filed 04/27/21
                                                                           - Outlook Page 2 of 5

       Case # 16-CV-1723
       tenille bernard
       Tue 4/27/2021 12:18 PM
       To: Nathan NYSD Chambers <NathanNYSDChambers@nysd.uscourts.gov>


            1 attachments (168 KB)
       Sabeniano.pdf;


       CAUTION - EXTERNAL:

       Good A ernoon Judge Nathan,

       Can we please have an update on this case? When will the funds be released to the Plain ﬀ?

       Please see the a ached documents.

       Thank you in advance for all your help.



       CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution when opening
       attachments or clicking on links.




https://outlook.office.com/mail/NathanNYSDChambers@nysd.uscourts.gov/inbox/id/AAMkAGI3N2ZmZDU5LTQ1OTctNDI1Yi1hMzkxLWJmYzk0YWVj…   1/1
Case 1:16-cv-01723-AJN Document 90 Filed 04/27/21 Page 3 of 5
Case 1:16-cv-01723-AJN Document 90 Filed 04/27/21 Page 4 of 5
Case 1:16-cv-01723-AJN Document 90 Filed 04/27/21 Page 5 of 5
